                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA

LURLYN HENRY,                                    §
                                                 §
     Plaintiff,
                                                 §
                                                 §
v.                                                           CASE NO. 6:21-cv-01471
                                                 §
                                                 §
                                                 §
CU RECOVERY, INC.,
                                                 §
     Defendants.                                 §



 DEFENDANT CU RECOVERY, INC.’S CERTIFICATE OF INTERESTED
     PERSONS AND CORPORATE DISCLOSURE STATEMENT


        I hereby disclose the following pursuant to this Court’s Order on interested

Persons and Corporate Disclosure Statement:

     1.) The name of each person, attorney, association of persons, firm, law firm,

        partnership, and corporation that has or may have an interest in a party to this

        action or the outcome of this action, including subsidiaries, conglomerates,

        affiliates, parent corporations, publicly-traded companies that own 10% or more

        of a party’s stock, and all other identifiable legal entities related to a party:

        Larlyn Henry

                  Plaintiff

        Jibrael S. Hindi

        Thomas J. Patti

        The Law Offices of Jibrael S. Hindi


DEFENDANT’S COIP & CDS                                                               Page 1 of 3
Henry 7.1 COIP CDS
              Plaintiff’s Attorneys

      C.U. Recovery

              Defendant

      PSCU, Inc.

              Parent Company of Defendant

      Charles J. McHale

      Dale T. Golden

      Golden Scaz Gagain, PLLC

              Attorneys for Defendant

   2.) The name of every other entity whose publicly-traded stock, equity, or debt may

      be substantially affected by the outcome of the proceedings:

      None.

   3.) The name of every other entity which is likely to be an active participant in the

      proceedings, including the debtor and members of the creditors’ committee (or

      if no creditors’ committee the 20 largest unsecured creditors):

      N/A

   4.) The name of each victim (individual and corporate), including every person

      who may be entitled to restitution:

      N/A

   5.) Check one of the following:

      _X_     a. I certify that I am unaware of any actual or potential conflicts of

      interest involving the district judge and Magistrate Judge assigned to this case

DEFENDANT’S COIP & CDS                                                         Page 2 of 3
Henry 7.1 COIP CDS
      and will immediately notify the Court in writing upon learning of any such

      conflict.

      -    Or –

      __     b. I certify that I am aware of a conflict or basis of recusal of the District

      Judge or Magistrate Judge as follows (explain).




Dated: September 13, 2021                Respectfully submitted,

                                                /s/ Charles J. McHale
                                                Charles J. McHale, Esq.
                                                FBN: 0026555
                                                GOLDEN SCAZ GAGAIN, PLLC
                                                1135 Marbella Plaza Drive
                                                Tampa, Florida 33619
                                                Phone: (813) 251-5500
                                                Direct: (813) 251-3632
                                                Fax: (813) 251-3675
                                                cmchale@gsgfirm.com




DEFENDANT’S COIP & CDS                                                            Page 3 of 3
Henry 7.1 COIP CDS
